06/16/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0465


                                      DA 20-0465
                                   _________________

SIEBEN RANCH COMPANY,

             Plaintiff and Appellee,

      v.
                                                                   ORDER
RANDALL G. ADAMS, a/k/a/ RANDY ADAMS,
a/k/a/ RAY ADAMS; and LEE McDONALD,

             Defendants and Appellants.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to Randall G. Adams, to Lee
McDonald, to all counsel of record, and to the Honorable Mike Menahan, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   June 16 2021